The Chancellor.
Whether there is any power under the charter to ordain and provide the means for the erection of a market-house, and whether, if there be such power, it has been legally exercised; and whether a market-house can be lawfully erected on any part of the main road running through Princeton, are questions of law which this Court will not entertain, unless there be something further, in the case presented, which is within the proper jurisdiction of the Court, and which calls for its equitable interposition. If this Court should entertain an opinion against the defendants on all the questions above stated, there would be no ground for its interposition by injunction, unless the case could be brought within the class of cases in which the Court interferes for the prevention of nuisances. The injunction cannot be retained unless a market-house in the place selected can be declared a nuisance. I am not prepared to say it would be a nuisance.
But if a nuisance, it would be a public nuisance; and this is' not the Court for the correction of public abuses. And I do not' consider the fact that a dwelling-house in the neighborhood might be less eligible as a dwelling-house to be that kind of private 1njury to grow out of a public nuisance which would authorize-the interposition of this Court. And I see no such irreparable injury to result to the complainant as should induce its interposition by injunction. The question involved should therefore be-left to the action of the law courts.
As to the obstruction of the public road, if the market-house-*321would be such obstruction, and it be made without authority, it would be a public abuse, for the correction of which this is not the proper tribunal.
Without deciding, therefore, the several questions argued, as to the powers given by the charter, &c., I shall dissolve the injunction on the ground that I do not think it a case for an injunction.
Injunction dissolved.